Case 1:16-cv-01480-JMS-DML Document 170 Filed 01/30/19 Page 1 of 2 PageID #: 1689



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

  JANE DOE NO. 62,
                            Plaintiff,

                 vs.                                   CAUSE NO. 1:16-CV-1480-JMS-DML

  INDIANA UNIVERSITY BLOOMINGTON,
  DELTA TAU DELTA BETA ALPHA CHAPTER,
  BETA ALPHA SHELTER OF DELTA TAU DELTA
  FRATERNITY, INC., and DELTA TAU DELTA,
                    Defendants.
  ______________________________________________/

             STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE

         Plaintiff, JANE DOE NO. 62, and Defendant, DELTA TAU DELTA BETA ALPHA

  CHAPTER, by and through their undersigned counsel, file this Stipulation of Voluntary

  Dismissal with Prejudice of Defendant, DELTA TAU DELTA BETA ALPHA CHAPTER,

  pursuant to Fed.R.Civ.P. 41(a)(1), with each side to bear their own costs and attorneys’ fees.

  Dated: January 30, 2019

  HERMAN LAW                                           COKINOS YOUNG
  5200 Town Center Cir. #540                           Las Cimas IV
  Boca Raton, Florida 33486                            900 S. Capital of Texas Highway, Suite 425
  Tel: 305-931-2200; Fax: 305-931-0877                 Austin, TX 78746

  By:     /s/ Stuart Mermelstein                       By:      /s/ Jennifer A. Riso
  Jeff Herman, Esq.                                    Jennifer A. Riso, Esq.
  jherman@hermanlaw.com                                jriso@cokinoslaw.com
  Stuart Mermelstein, Esq.                             Attorneys for Defendants
  smermelstein@hermanlaw.com
  Attorneys for Plaintiff

                                         CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a copy of the foregoing has been electronically served via

  CM/ECF system. Notice of this filing will be sent to the following parties by operation of the

  Court’s electronic filing system:
Case 1:16-cv-01480-JMS-DML Document 170 Filed 01/30/19 Page 2 of 2 PageID #: 1690



  Jennifer a. Riso
  Cokinos Young
  Las Cimas IV
  900 S. Capital of Texas Highway, Suite 425
  Austin, TX 78746
  jriso@cokinoslaw.com

                                               By:   /s/ Stuart Mermelstein
                                                     Stuart Mermelstein
                                                     HERMAN LAW




                                                2
